Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 07/28/2022 are acknowledged and entered.  According to the Amendments to the claims, claims 11, 13 and 16 has /have been amended.  Accordingly, claims 1-18 are pending in the application with claims 1-10 previously withdrawn.  An action on the merits for claims 11-18 are as follow.   
The previous 112 (b) Claim Rejections are withdrawn in accordance with applicant's amendment to the claims with no new matter added.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under 37 CFR 1.52(b)2. Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-18 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “a first tube cross-section, facing the axle tube, which is the same as a second tube cross-section” in line 4, rendering the claim indefinite. It is unclear what this “the same” stands for? Stands for the material, the weight, the size or something else? Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 2004/0185946 A1) in view of Cremerius et al. (US 2008/0245777 A1).  
Regarding Independent Claim 11, Gustafsson et al. disclose an axle housing of a vehicle axle (see Title) comprised of an axle tube (shaft portion 2, [0017], Fig 1) and an axle stub (a shaft journal 3, [0016], Fig 1), wherein the axle stub is provided with mounting surfaces (mutually abutting terminal surface 4, [0017], Fig 3) for the mounting of a respective vehicle wheel and has a first tube cross-section, facing the axle tube, which is the same a second tube cross-section of the axle tube (Figs 1-4), wherein the first and second tube cross-sections are positioned against each other and connected integrally to each other via a weld seam (a weld seam 10 between 3 and 2, [0018], Figs 3-4), wherein the weld seam extends from the outside of the first and second tube cross-sections to an inside of the first and second tube cross-sections (see weld seam 10 arrangement in Fig 4) and extends completely over a circumference of the axle housing (a corresponding circular terminal surface 4, [0017], Figs 3-4) with a first weld seam section passing over approximately half of the circumference of the axle housing (with a first weld seam section passing over approximately half of the circumference of the corresponding whole circular terminal 4, [0017], Figs 3-4) and a second weld seam section passing over the remainder of the circumference of the axle housing (with a second weld seam section passing over the remainder of the circumference of the corresponding whole circular terminal 4, [0017], Figs 3-4), and wherein the weld seam has a ridge of melted material (see a part of weld seam 10 is a ridge of melted material in Fig 4), projecting from the inside of the first and second tube cross-sections into the interior of the axle housing along the first weld seam section (see the ridge projecting from the inside of the first and second tube cross-sections into the interior of the axle housing, and the ridge is along the first weld seam section in Fig 4), 
Gustafsson et al. disclose the invention substantially as claimed and as discussed above; except, wherein the weld seam is homogenized and smoothed along the second weld seam section in comparison to the ridge.
Cremerius et al. further teach a weald seam (a weld seam 1, Abstract, Figs 1-2) extends over a whole circumference of a component (round component is being provided with a welding seam, [0019]), and wherein the weld seam is homogenized and smoothed along a weld seam section in comparison to another weld seam section (it may also vary during a welding operation in the event of changing… different dissipation of heat, different material thickness, different weld seam thickness, [0019]; clearly, based on operational condition, operational power, material and skill of operator, the weld seam can be homogenized and smoothed along the second weld seam section in comparison to the ridge as claimed above.
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Gustafsson et al. with Cremerius et al.’s further teaching of wherein the weld seam (“the weld seam” taught by Gustafsson et al. already) is homogenized and smoothed along the second weld seam section in comparison to the ridge (“the second weld seam section” and “the ridge” taught by Gustafsson et al.); because Cremerius et al. teach, in Para. [0019] that providing an excellent welding operation that the seam on a round component can changing component- such as different weld seam thickness during processing in order to enable the energy per unit length to be set accordingly. 
Regarding Claims 12-15, Gustafsson et al. in view of Cremerius et al. teach the invention as claimed and as discussed above, and further teaches:
	Claims 12, characterized in that the first weld seam section passes over a circumferential length of 170° to 180°, and the second weld seam section over a circumferential length of 180° to 190° (Clearly, any operator can control the first weld seam section passes over a circumferential length of 170° to 180°, and the second weld seam section over a circumferential length of 180° to 190° as claimed during operation).
	Claims 13, characterized in that the axle housing is provided on the outside with at least one marking which can be clearly associated with the circumferential section on which the first weld seam section is situated, and/or with the circumferential section on which the second weld seam section is situated (Clearly, any operator can provide on the outside with at least one marking which can be clearly associated with the circumferential section on which the first weld seam section is situated, and/or with the circumferential section on which the second weld seam section is situated as claimed during operation).
Claims 14, characterized in that the marking is the end crater remaining at the completion of a welding method (Clearly, any operator can undertake a welding process that make the marking the end crater remaining at the completion of a welding method as claimed during operation).
	Claims 15, characterized in that the marking, as a word or symbol, can represent "up" and/or "down" (Clearly, any operator can undertake a welding process that make the marking, as a word or symbol, which represent "up" and/or "down" as claimed during operation).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 2004/0185946 A1) in view of Cremerius et al. (US 2008/0245777 A1) as applied to Claim 11, further in view of Chung (US 2017/0120675 A1).  
Regarding Claims 16-17, Gustafsson et al. in view of Cremerius et al. teach the invention as claimed and as discussed above; except the limitation of Claims 16-17.
	Chung further teaches an axle housing of a vehicle axle (axle assembly 10 may be provided with a motor vehicle, [0015], Fig1), Claim 16 characterized in that the axle housing is provided with a ventilation opening (flange hole 210, [0070], Figs 1-3) for the welding process.  Claim 17, characterized in that the ventilation opening (4) is sealed by a sealing element (bolt seat 266, [0086], Figs 1-3).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Gustafsson et al. in view of Cremerius et al. with Chung’s further teaching of Claim 16 characterized in that the axle housing is provided with a ventilation opening for the welding process; Claim 17, characterized in that the ventilation opening (4) is sealed by a sealing element; because Chung teaches, in Abstract of providing an excellent axle assembly having a preload bolt couple an output flange that supported by a roller bearing assembly to a planet carrier, so that preload force may be exerted on the roller bearing assembly when the preload bolt is tightened to the planet carrier.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 2004/0185946 A1) in view of Cremerius et al. (US 2008/0245777 A1) as applied to Claim 11, further in view of Carroll (US 2018/0297400 A1).  
Regarding Claim 18, Gustafsson et al. in view of Cremerius et al. teach the invention as claimed and as discussed above; except the limitation of Claim 18.
	Carroll further teaches an axle housing of a vehicle axle (spindle body 1 for use with a truck…vehicle, [0027-0028], Fig 3), Claim 18 characterized in that an axle tube (axle tube 3, [0028], Fig 3) and a threaded bushing (threaded bushing 2, [0028], Fig 3) are connected to each other via tack-welding points (threaded bushing 2 may be tack welded to the interior of the axle tube 3, [0032]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Gustafsson et al. in view of Cremerius et al. with Carroll’s further teaching of characterized in that the axle tube (1) and the axle stub (2) (“the axle tube and the axle stub” taught by Gustafsson et al. already) are additionally connected to each other via tack-welding points; because Carroll teaches, in Abstract and [0032] of providing an excellent tack-welding between threaded bushing 2 and axel tube 3 to maintain the desired alignment and gap between the pieces of metal being joined during welding.
Response to Arguments
Applicant’s arguments filed 07/28/2022 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks, namely “Applicant submits that Gustafsson does not disclose two weld seam sections, wherein the first weld seam section has a ridge and the second weld seam section is homogenized and smoothed in comparison to the ridge, as claimed in claim 11. Gustafsson according to examiner already has two weld seam sections (office action, page 7, lines 8-9: "the second weld seam section taught by Gustafsson et al. already"). It is not understood what examiner is referring to; there is no implication of two weld seam sections in Gustafsson. If examiner is simply asserting that the weld seam could be arbitrarily divided into two weld seam sections, these arbitrarily selected weld seams sections still have the same configuration. Gustafsson teaches producing the weld seam in one single continuous operation (see paragraph 0033) without any change in conditions so that the weld seam of Gustafsson is of the same structure all around, no matter where one selects first and second weld seam sections. Thus, the ridge pointed out by examiner ("ridge" at 10 in Fig. 4) extends circumferentially all around the weld seam. There is no suggestion in Gustafsson that such a ridge could be a problem or that there should be a first weld seam section with a ridge and a second weld seam section homogenized and smoothed in comparison to the ridge. Applicant further submits that Cremerius teaches (see paragraph 0048) " ... to produce a crack-free weld seam 1, the laser beam 2 is guided along a welding track 5 which is longer than the weld line 3. Superimposing a secondary movement introduces the energy per unit length which is required for this purpose.". The energy per unit length is thus the required amount of energy to produce a crack-free weld seam”.
The examiner’s response: The combination of Gustafsson et al. (US 2004/0185946 A1) in view of Cremerius et al. (US 2008/0245777 A1) read on the claims, satisfying all the structural limitations and fully discloses the recited limitations of claims as set forth in this office action shown above. The cited prior art teaches all the structure limitation of the claim already, when the structure recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent (MPEP 2112.01).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (MPEP 2114-I). During “examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2173.01(I)). Therefore, the examiner maintains the rejection.
B. The applicant's argument on Remarks, namely “Cremerius teaches that the feed rate may vary when the component geometries change. According to Cremerius, the feed rate is varied when the geometry of the components changes; when the geometry of the components changes, naturally parameters such as heat dissipation or material thickness or weld seam thickness change. Therefore, the variation of the feed rate is carried out in Cremerius in order to account for the changing parameters caused by the change in geometry "in order to enable the energy per unit length to be set accordingly". The variation of the feed rate is carried out in order to be able to produce a crack-free weld seam within the components where the geometry is changing. Thus, the parameters such as different heat dissipation or material thickness or weld seam thickness are taken into account in producing a crack-free weld seam across the changing geometry. Cremerius does not teach smoothing or homogenizing a second weld seam section in comparison to a ridge but, to the contrary, teaches measures to produce a crack-free weld seam all around the circumference of the components to be welded together. Furthermore, there is no teaching in Cremerius in regard to having a first weld seam section with a ridge and a second weld seam section that is homogenized and smoothed in comparison to the ridge. To the contrary, Cremerius teaches varying the feed rate to provide the required energy per unit length for producing a crack-free (uniform) weld seam even across changing geometries. There is no teaching that by varying the feed rate a second weld seam section that is smoothed and homogenized in comparison to the ridge of the first weld seam section is to be produced. Applicant further submits that Gustafsson has no changing geometry along the weld seam that would motivate a person of skill in the art to apply the teachings of Cremerius. There is no motivation in either Gustafsson or Cremerius in regard to smoothing and homogenizing a second weld seam section in comparison to the ridge of a first weld seam section. As set forth in the instant specification (page 8, lines 27-29), the smoothed weld seam section improves the material structure and the quality of the weld seam section. As further described in the last paragraph of page 10, the welding method and thus the resulting axle housing are optimized in terms of the typical vehicle dynamic loading to which an axle housing is exposed during driving. During driving, the loading situation in an axle housing is different in the upper half of the axle housing, where primarily compressive loads prevail, in comparison to the lower half where primarily tensile loads prevail. The axle housing according to the invention is therefore designed to be installed in the (commercial) vehicle axle such that the partial circumference with the smoothed weld seam section is situated at the bottom and is hence subjected to particularly critical tensile loads during driving (see specification, page 9, lines 11-15)”. 
The examiner’s response: The combination of Gustafsson et al. (US 2004/0185946 A1) in view of Cremerius et al. (US 2008/0245777 A1) read on the claims, satisfying all the structural limitations and fully discloses the recited limitations of claims as set forth in this office action shown above.  Gustafsson et al. disclose the invention substantially as claimed and as discussed above; except, wherein the weld seam is homogenized and smoothed along the second weld seam section in comparison to the ridge. The purpose of bring in Cremerius et al. is to further teaching a weald seam (a weld seam 1, Abstract, Figs 1-2) extends over a whole circumference of a component (round component is being provided with a welding seam, [0019]), and wherein the weld seam is homogenized and smoothed along a weld seam section in comparison to another weld seam section (it may also vary during a welding operation in the event of changing… different dissipation of heat, different material thickness, different weld seam thickness, [0019]; clearly, based on operational condition, operational power, material and skill of operator, the weld seam can be homogenized and smoothed along the second weld seam section in comparison to the ridge as claimed above); for the motivation of providing an excellent welding operation that the seam on a round component can changing component- such as different weld seam thickness during processing in order to enable the energy per unit length to be set accordingly (in Para. [0019]). The cited prior art teaches all the structure limitation of the claim already, when the structure recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent (MPEP 2112.01).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (MPEP 2114-I). During “examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2173.01(I)).  limitations from the specification are not read into the claims; although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim (MPEP 2173.05(q)). Therefore, the examiner maintains the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761